 III the Matter of DREAMLAND BEDDING & UPHOLSTERY CO., JOHN HOEYCOMPANY, PACIFIC FELT COMPANY,ROME CO., INC., RUTHERFORD &HOOD, SAN FRANCISCO BEDDING COMPANY,SUNSET FEATHER COM-PANY,WILSON &JANSENandUNITED FURNITURE WORKERS OFAMERICA, C.I.0.,#262,FURNITURE WORKERS UNION#1541, A. F.OF L.Cases Nos. RE-7 to RE-13, InclusiveSECOND SUPPLEMENTAL DECISIONANDORDERJuly 3, 1940On April 19, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'Pursuant to the Direction of Elections,an election by secret ballot was conducted' on April 26 among em-ployees of Pacific Felt Company, San Francisco, California, a cor-poration, herein called the Company, under the direction and super-vision of the Regional Director for the Twentieth Region (San Fran-cisco,California).On May 3, the Regional Director, acting pursu-ant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report upon the secret ballot, in whichshe reported that 18 votes had been cast in the, election and 17counted ; that 8 of those counted were for the Furniture WorkersUnion, Local #1541, United Brotherhood of Carpenters and Join-ers of America, A. F. of L., herein called the Furniture Workers,and 9 were for United Furniture Workers of America, Local #262,'C. I. 0., herein called the United; and that the remaining 1 of theballots cast, by one Ocken, had not been counted because of a chal-lenge thereto by the United on the ground that such person was notan employee of the Company at the time of the election.The Re-gional Director, further ruled and recommended that the Board findthat Ocken was an employee and that his ballot should be counted.On May 6 the United filed with the Regional Director its objections122N.L R B 112025 N. L.R. B., No 9.26 DREAMLAND BEDDING & UPHOLSTERY COMPANY27to this report, and on May 10 the Regional Director issued a Reporton Objections.'On June 3 the Board issued a Supplemental Decisionand Supplemental Direction,' copies of which were duly served onthe parties, among other things, sustaining the rulings, findings,and recommendations of the Regional Director in her election report,and directing the Regional Director to. count the ballot and make aSupplemental Election Report thereon and serve copies thereof uponthe parties.On June 7 the Regional Director, acting pursuant to the Supple=mental Decision and Supplemental Direction, issued and duly servedupon the parties a Supplemental Election Report setting forth thaton June 3 the Regional Director had opened the challenged ballot,that said ballot was cast for the Furniture Workers, and that upon acount of said ballot the results of the election among employees ofthe company were as follows :'total number eligible to vote-------------------------------19Number of votes for FurnitureWorkersUnion, Local #141,A. F. of L------------------------------------------------9Number of votes for United Furniture Workers of America,No. 262, C. I. 0-------------------------------------------9Total number of votes counted-----------------------------18Number of blank ballots-----------------------------------0Number of void ballots-------------------------------------0No objections to the counting of the ballot or to the SupplementalElection Report have been filed by any of the parties.The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees of theCompany in the unit heretofore found to be appropriate for collec-tive.bargaining.The petition for investigation and certification ofrepresentatives of employees of the Company will therefore, be dis-nussed.ORDERBy virtue of Section 9 (c) of the Act, 49 Stat. 449, and pursuant toArticle III, Sections 8 and 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of the Pacific Felt Com-pany, San Francisco, California, filed herein by said Company beand it hereby is, dismissed.224 N L ii B 306 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDSAME TITLE]THIRD SUPPLEMENTAL DECISIONORDERANDSUPPLEMENTAL DIRECTION OF ELECTIONJuly 09, 1940On April 19, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled cases,' wherein the Board, among other things, directedthat an election by secret ballot be held among certain employees ofPremier Bed and Spring Company, a corporation doing businessunder the trade name of Rome Co., Inc., San Francisco, California,herein called the Company, to determine whether such employeesdesired to be represented by United Furniture Workers of America,Local#262, C. I. 0., herein called the United, or by FurnitureWorkers Union, Local #1541, United Brotherhood of Carpenters andJoiners of America, A. F. of L., herein called the Furniture Workers,for purposes of collective bargaining, or by neither.Pursuant to the Direction of Elections an election by secret ballotwas conducted among the aforesaid employees of the Company onApril 26, 1940, under the direction and supervision of the RegionalDirector for the Twentieth Region (San Francisco, California).OnMay 3, 1940, the Regional Director issued and duly served on theparties herein an Election Report.On May 7, 1940, the United filedherein its Objections to the conduct of the election and to the ElectionReport.Thereafter the Regional Director issued and duly served onthe parties herein a Report on Objections.On July 13, 1940, the Company, the United, the Furniture Work-ers,and counsel for the Board entered into a stipulation andagreement, which provided as follows :This Stipulation and Agreement by and between Premier Bedand Spring Company, a corporation doing business under thetrade name of Rome Co., Inc., one of the petitioners in the aboveentitledmatter, hereinafter called the Company, United Furni-tureWorkers of America, C. I. 0., #262, party to the aboveentitled matter, hereinafter called the C. I. O. Union, FurnitureWorkers Union #1541, A. F. of L., party to the above entitledmatter, hereinafter called the A. F. of L. Union, and Leslie'22N LR.B 1120 DREAMLAND BEDDING & UPHOLSTERY COMPANY29Lubliner, Attorney for the National Labor Relations Board inthe above entitled matter; witnesseth:Whereas, on April 19, 1940, the _ National Labor RelationsBoard 'issued its Decision and Direction of Elections in theabove entitled matter ; andWhereas, on April 26, 1940, pursuant to said Decision andDirection of Elections, an election was conducted among theemployees of Rome Co., Inc. ; andWhereas, on May 6, 1940,2 certain objections were filed pur-suant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations, Series 2, as amended, by theC. I. 0. Union; andWhereas, the parties hereto have agreed that the results ofsaid election shall be set aside and a new election conducted;Now, therefore, the parties hereto do hereby agree as follows :(1)The Company shall post immediately, in conspicuousplaces at its San Francisco plant, and keep posted fora periodof thirty (30) days, notices in the form attached hereto asAppendix "A";(2)Said election above referred to and the results thereofshall be set aside and an election by secret ballot shall be con-ducted as follows :Said election shall be heldas soon aspossible after the ex-piration of thirty (30) days from the date of the posting of thenotices hereinabove referred to among all of the employees ofPremier Bed and Spring Company, a corporation doing businessunder the trade name of Rome Co., Inc., San Francisco, Califor-Illa,engaged in the fabricating, repairing, renovating,assem-bling, or handling of furniture and bedding or parts thereof,including foremen engaged generally as working foremen, help,-ers, apprentices,maintenance men, and all other workers, butexcluding executives, salesmen, truck drivers, general office em-ployees, shipping clerks, non-working foremen engaged generallyin supervisory non-working duties, and foremen who take nopart in the fabricating, repairing, renovating, assembling orhandling of furniture, bedding, or parts thereof.All of the employees whose names appeared on the list ofeligible voters used in the election above referred to, and noothers, shall be eligible to vote in this election, with the ex-ception that employees who have been discharged for cause orwho have quit subsequent to March 15, 1940, shall not be eligibleto vote in this election.2 These objections were filed, as above stated, on May 7, 1940 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTICE TO EMPLOYEES Or PREMIER BED AND SPRING COMPANY,DOING BusINESS AS ROME Co., INC.The following is a copy of Section 7 of the National LaborRelations Act, which is posted here for your nlformation :Section 7. Employees shall have the right to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.You are hereby notified :1.Rome Co., Inc., recognizes the right of its employees toself-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.2.Rome Co., Inc., and its officers and agents, will not in anymanner interfere with, restrain, or coerce its employees in theexercise of the above rights.3.Rome Co., Inc., and its officers and agents, will not dis-courage membership in any bona fide labor organization of itsemployees, by discharging, threatening to discharge, or by re-fusing to reinstate any of its employees, or by refusing to hireany applicants for employment, or by discriminating in anyother manner against them in regard to hire or tenure of em-ployment, or any term or condition of employment, becausethey have joined or assisted any such labor organization.4.This notice will remain posted for at least thirty (30) daysfromthe date hereof.Dated this ------ day of ------ -------- 1940.PREMIER BED AND SPRING COMPANY,DOING BUSINESS AS ROME CO., INC.By ---------------------------------ExHIBIT "A"The Board hereby approves said stipulation and agreement andthe same is hereby ordered filedinstanteras a part of the record inthese proceedings.In view of this stipulation and agreement weshall set aside as of no force the afore-mentioned election and theresults thereof, and shall direct a new election as agreed upon.Theunit in which such new election is to be held has heretofore beenfound herein to be appropriate for collective bargaining purposes. DREAMLAND BEDDING & UPHOLSTERYCOMPANY31ORDERUpon the basis of the above stipulation and agreement and theentire record in these proceedings and pursuant to Section 9 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the election heretofore conducted hereinon April 26, 1940, among employees of the Premier Bed and SpringCompany, a corporation doing business under the trade name ofRome Co., Inc., San Francisco; California, and the results of saidelection be, and the same hereby are, set aside, and determined to beof no force or effect whatsoever.SUPPLEMENTAL DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for purposes of collective bargaining withPremier Bed and Spring Company, a corporation doing businessunder the trade name of Rome Co., Inc., San Francisco, California,an election by secret ballot shall be conducted as soon as possible,after the expiration of thirty (30) days from the date of posting bysaid Company of notices in the form set forth in Appendix A at-tached--hereto and made a -part hereof, in conspicuous places at theSan Franciso plant of said Company, said election to be conductedunder the direction and supervision of the Regional Director for theTwentieth Region acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all employees of Premier Bed andSpring Company, a corporation doing business under the trade nameof Rome Co., Inc., San Francisco, California, engaged in the fabri-cating, repairing, renovating, assembling, or handling of furnitureand bedding or parts thereof, including foremen engaged generallyasworking foremen, helpers, apprentices, maintenance men, andall other workers, but excluding executives, salesmen, truck drivers,general office employees, shipping clerks, non-working foremen en-gaged generally in supervisory non-working duties, and foremen whotake no part in the fabricating, repairing, renovating, assembling orhandling of furniture, bedding, or parts thereof whose names ap-peared on the list of eligible voters.used in the election heretoforeconducted herein among such employees on April 26, 1940, but exclud-ing all employees who since March 15, 1940, have quit or been dis- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD,charged for cause, to determine whether or not such employees desireto be represented by United Furniture Workers of America, Local#262, C. I. O. or by Furnitiire Workers Union, Local #1541, UnitedBrotherhood of Carpenters and Joiners of America, A. F. of L., forpurposes of collective bargaining, or by neither.Mn. WILLIAM M. LEISERSON took no part in the consideration of theabove Third Supplemental Decision, Order, and Supplemental Direc-tion of Election.APPENDIX ANOTICE TO EMPLOYEES OF, PREMIER BED AND SPRING COMPANY, DOINGBUSINESS AS RODIE CO., INC.The following is a copy of Section 7 of the National Labor Rela-tions Act, which is posted here for your information:Section 7. Employees shall have the right to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.You are hereby notified :1.Rome Co., Inc., recognizes the right of its employees to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to,engage in concerted activities for the purpose of collective bargaining,or other mutual aid or protection.2.Rome Co., Inc., and its officers and agents, will not in anymanner interfere with, restrain, or coerce its employees in the exer-cise of the above rights.3.Rome Co., Inc., and its officers and agents, will not discouragemembership in any bona fide labor organization of its employees, bydischarging, threatening to discharge, or by refusing to reinstateany of its employees, or by refusing to hire any applicants for em-ployment, or by discriminating in any other manner against themin regard to hire or tenure of employment, or any term or conditionof employment, because they have joined or assisted any such labororganization.,4.This notice will remain posted for at least thirty (30) daysfrom the date hereof.Dated this -------- day of ------------, 1940.PREMIER BED AND SPRING COMPANY,DOING BUSINESS As ROME Co., INC.By ---------------------------------25 N. L. R. B., No 9a.